10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

Case 3:19-cv-00174-MMD-CBC Document18 Filed 10/17/19 Page 1 of 2

NICHOLAS A. TRUTANICH

United States Attorney

DEBORAH LEE STACHEL £

Regional Chief Counsel, Region IX v7" FILED . _—— RECEIVED

Social Security Administration —— ENTERED wer) po — SERVED ON

MICHAEL K. MARRIOTT, CSBN 280890 SE URES OF RECORD

Special Assistant United States Attorney
160 Spear Street, Suite 800 OCT 21 2019
San Francisco, California 94105
Telephone: (415) 977-8985 CLERK US DISTRICT COURT
Facsimile: (415) 744-0134 DISTRICT OF NEVADA
E-Mail: Michael.Marriott@ssa.gov BY: DEPUTY

 

 

 

 

 

 

 

 

 

Attorneys for Defendant

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
RENO DIVISION

BARBARA JO EOFF, Case No: 3:19-cv-00174-MMD-CBC
DEV
Plaintiff 0 KO
STIPULATION FOR EXTENSION OF
v. TIME TO FILE DEFENDANT’S CROSS

ANDREW SAUL,

Commissioner of Social Security, (First Request)

)
)
)
) MOTION TO AFFIRM
)
)
)
Defendant. )
)

 

Defendant Andrew Saul, Commissioner of Social Security, hereby requests an extension
of time of thirty days to Monday, November 18, 2019, to prepare and file his cross motion to
affirm. This is the Commissioner’s first request for an extension.

Defendant respectfully requests this extension of time because of a very heavy workload,
including ten district court merits briefs, as well as a Ninth Circuit responsive brief, due the next
month. In addition, the undersigned is taking leave time because of a wedding at the beginning

of November. 1

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

objection to this extension.

Date: October 17, 2019

 

Date: October 17, 2019

 

Of Counsel

Jeffrey Chen

Assistant Regional Counsel
Social Security Administration

pate: 1O/2l/Zo q

 

 

By:

Case 3:19-cv-00174-MMD-CBC Document18 Filed 10/17/19 Page 2 of 2

On October 17, 2019, Plaintiff's counsel informed Defendant by email that he had no

Respectfully submitted,

ERICKSON THORPE & SWAINSTON
/s/ John C. Boyden*

JOHN C. BOYDEN

*authorized by email October 17, 2019

Attorney for Plaintiff

NICHOLAS A. TRUTANICH
United States Attorney

/s/ Michael K. Marriott
MICHAEL K. MARRIOTT

Assistant Regional Counsel

Attorneys for Defendant

IT IS SO ORDERED.

Mp wape. Lo

ORABLE CARLA BALDWIN CARRY
StrED STATES MAGISTRATE JUDGE

-2-

 
